DETAILED ACTION
An amendment was received and entered on 8/23/2021.
Claim 14 was canceled and claims 16-18 were added. 
Clams 1-13 and 15-18 are pending and under consideration.
This Action is NON-FINAL due to new grounds of rejection not necessitated by amendment.  The obviousness rejection of claims 1, 4, 7-13, and 15 set forth below should have been applied to claims 12-15 in the action of 5/24/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 are confusing because it is unclear what is intended by the phrase “wherein the at least one miRNA sequence from the rAAV vector is upregulated by the 
The term "endothelium-specific" in claim 7 is a relative term which renders the claim indefinite.  The term "endothelium-specific" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term could be interpreted as referring to sequences that are expressed preferentially in endothelium relative to tissues, however one of skill is not apprised of the degree of differential expression that is required in order to satisfy the limitation, therefore the claim is indefinite. Alternatively, the term could be interpreted as referring to some sequence characteristic that conveys expression primarily in endothelial cells, .


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-9 have been amended to require that “the at least one miRNA sequence from the rAAV vector is upregulated by ghrelin.” This language can be interpreted as requiring that the actual sequence physically encoded in the AAV vector is upregulated, e.g. that ghrelin causes an increase in transcription within the AAV vector, or an increase in stability of the miRNA transcript encoded by the AAV vector due to undisclosed sequence modifications to the transcript, such that the encoded 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juo et al (US 9315812, of record) in view of Ma et al (Scientific Reports | 6:22404 | DOI: 10.1038/srep22404, 8 pages, of record), Davidson et al (US 20050255086, of record), and Shah et al (US 20170121385), taken with evidence of Gu et al (Scientific Reports 7:43546, 11 pages 2017).
Juo taught a method of treating a subject suffering from a neurodegenerative disease by administering miR-195 to the subject. See claim 1. The treatment may be associated with Alzheimer’s disease (see claim 19). The miR-195 can be delivered intranasally (column 12, lines 13-16).

Absent evidence to the contrary, the method of Juo claim 19 can improve neuron survival in the brain of an AD patient undergoing oxygen/glucose deprivation or stroke by administration of miR-195.
Although Juo taught that miR-195 could be delivered from an expression vector (column 7, lines 53-58), Juo did not teach the use of a recombinant AAV vector.  
Ma taught that the nose-brain pathway is emerging as an alternative for delivering drugs to brain that bypasses the BBB and avoids tissue damage (page 2, second full paragraph, and page 6, first and second paragraphs), and demonstrated the use of rAAV to deliver expression constructs to the brain via the intranasal route (see abstract).
Davidson taught the use of shRNAs or miRNAs to inhibit gene expression in brain using rAAV expression vectors (title, abstract, paragraphs 4, 11, 14, and 49).  Direct injection into brain is exemplified (paragraphs 410-416), but Davidson also envisioned intranasal delivery (paragraph 77). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used AAV vectors to express the miR-195 in the invention of Juo claim 18 to increase neuron survival in an AD patient undergoing oxygen/glucose 
These references did not teach a composition comprising ghrelin or a method including the simultaneous or sequential administration of an AAV vector and ghrelin.
Shah taught a method of treating a neurodegenerative condition in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of ghrelin. See claim 1. Administration can be by a variety of modes, including intranasal and subcutaneous (see e.g. claim 33, and paragraphs 26, 180, 284, 347-352, and 382). The subject may be an Alzheimer’s disease patient (see claim 16, and paragraphs 55 and 73-75).
It would have been obvious to one of ordinary skill in the art to have administered both ghrelin and the AAV vector rendered obvious by Juo, Ma, and Davidson to a subject with Alzheimer’s disease because both were intended to provide neuroprotective effects and both were envisioned for administration to Alzheimer’s patients.  It would have been obvious to have made a single composition comprising both the AAV vector and ghrelin for coadministration because both compositions were intended for a similar purpose and were envisioned as being delivered by similar routes, e.g. nasal. MPEP 2144.06 indicates that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, prima facie obvious unless it can be shown that the rearrangement results in new or unexpected results. 
It is noted that claims 1, 4, and 7, recite a requirement that “the at least one miRNA sequence from the rAAV vector is upregulated by the ghrelin”.  These claims are included in the rejection to the extent that ghrelin-mediated up-regulation may be an inherent characteristic of miR-195.  As discussed above under 35 USC 112(b) rejections, it is unclear what Applicant intends by this phrase, and it is conceivable that Applicant relies on the small, apparently statistically insignificant, ghrelin-mediated upregulation of miR-195 observed in Fig. 7 as evidence that miR-195 is inherently upregulated by ghrelin. 
With regard to instant claim 7, and the requirement that the miRNA sequence is “endothelium specific”, the broadest reasonable interpretation of this term, which is not defined by the specification, is considered to include miRNAs that are expressed in endothelium.  Gu provides evidence that mi-195 is expressed in endothelium (see title), therefore miR-195 is considered to be “endothelium specific” within the meaning of the claim.
Thus the invention as a whole was prima facie obvious.  

16 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (Cell Physiol Biochem 2017;43:945-958) in view of Pachuk (US 20100323001) and Mohr et al (Gene Therapy (2004) 11, 534–543).
Wu taught a plasmid expression vector encoding miR-21 and its use to perform basic research by transfecting colorectal cancer cells to investigate the mechanism of action of  miR-21 in colorectal cancer. See abstract and third paragraph of Materials and Methods on page 947.
Wu did not teach a recombinant AAV expression vector.  However, those of ordinary skill understood that plasmid and AAV expression vectors were exchangeable alternatives in the art of expressing nucleic acids of interest.  For example, Pachuk disclosed  expression vectors for double stranded RNAs such as miRNA precursors and indicated that these included both plasmid and viral vectors such as AAV vectors.  See paragraph 46. Accordingly, it would have been obvious to have substituted an AAV vector for the plasmid vector of Wu because plasmid and AAV expression vectors were recognized as equivalents for the expression of functional RNAs such as miRNAs.  MPEP 2144.06 indicates that when it is recognized in the art that elements of an invention can be substituted, one for the other, while retaining essential function, such elements are art-recognized equivalents.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. Furthermore, MPEP 2144.07 indicates that the selection of a known material based on its suitability for its intended use supports the determination of prima facie obviousness.  Also, MPEP 2141(III)(B) indicates that the simple substitution of one known element for another to obtain predictable results provides the basis for a prima facie case of obviousness. Moreover, Mohr provided evidence that one would have had a reasonable expectation of successfully substituting an AAV vector for the plasmid vector of Wu because Mohr showed that AAV vectors could infect colorectal carcinoma cells (see abstract). 
It is noted that the intended use of “providing neuroprotection from Alzheimer's disease” does not appear to affect the structure of the product in any way, and so receives no patentable weight in the analysis. See MPEP 2111.02(II). Therefore the invention as a whole was prima facie obvious.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Juo et al (US 9315812), Ma et al (Scientific Reports | 6:22404 | DOI: 10.1038/srep22404, 8 pages), Davidson et al (US 20050255086), and Shah et al (US 20170121385) as applied to claims 1, 4, 7-13, 15 above, and further in view of Lopez et al (Cond. Med 1(1): 35-46, 2017).
The teachings of Juo, Ma, Davidson, and Shah are discussed above and can be combined to render obvious a recombinant adenoviral vector encoding miR-195, as well as a composition comprising the vector and ghrelin.  Juo also taught that miR-195 was useful for treating ischemia and brain injury (claims 19-21, column 2, lines 40-42, paragraph bridging columns 7 and 8, and column 11, lines 4-56).  Similarly, Shah taught that ghrelin was useful for treating ischemia and brain injury (claims 16, 26 and paragraphs 22 and 55).
These references did not disclose a vector encoding miR-21.  

It would have been obvious to have modified the adenoviral vector encoding miR-195 rendered obvious by Juo, Ma, Davidson, and Shah, by further adding an expression cassette for miR-21.  One would have been motivated to do so to obtain the benefits of miR-21 expression in combination with the benefits of miR-195, because Lopez taught that miR-21 was neuroprotective, inhibited apoptosis in ischemia and targeted proinflammatory loci after brain injury (page 39).  Thus one would have found motivation to add miR-21 expression to the combination in order to investigate the combined effect of all three agents in ischemia and brain injury with a reasonable expectation of success, and the invention as a whole was prima facie obvious. 

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax 
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635